Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election without traverse of group II, drawn to a method for making a Mesna formulation in the reply filed on 5/23/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 9-13 is contained herein.




Priority
This application is the U.S. National Phase under 35 U.S.C. § 371 of International Application PCT/EP2017/054829, filed March 1, 2017, designating the U.S., and published in English as WO 2017/157670 on September 21, 2017 which claims priority to European Patent Application No. 16160165.3, filed March 14, 2016; and Belgian Patent Application No. BE2016/5775, filed October 18, 2016. However, a certified copy of BE2016/5775 was not received.




Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the language “devoid of carbon atoms” which is unclear. What does Applicant mean by “carbon atoms”? Carbon is nearly ubiquitous in every day life and specification teaches that the buffers may contain carbon items themselves (e.g. glycine, sodium acetate, etc). Does Applicant intend “activated carbon” or something else? Specification does not provide a clear definition of the latter. Thus, the claim is considered ambiguous. 
Claim 13 recites that the concentration of the Mesna formulation is at most 10%. The examiner asks 10% with respect to what? It could imply w/v, v/v, or something else. Thus the scope is unclear. See In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2014/180902 in view of US Patent 8,093,230 *patent issued from US 2005/0124589* -both mentioned in IDS.
The instant claims are drawn to a process of making a Mesna formulation via dissolving Mesna in a buffer without any additives or stabilizers wherein the pH is at least 8.5. Further limitations include that the Mesna is in crystalline of lyophilized form and that the process is prepared in a device as recited in claim 12.

WO 2014/180902 teaches generally a process for making a Mesna solution using a device to that of recited in claim 12 that consists of a chamber containing Mesna in solid form (or powder form which may also be slightly crystalline in nature) reacting with a chamber containing a solvent and an outlet for delivering the Mesna solution. The chambers are separated from each other by a separation means and are in communication with each other (see page 27, claims 1-3). The document teaches that the solvent employed may be saline water (see claim 13) and the final concentration of the Mesna may be anywhere from 10-40% in solution devoid of stabilizers, etc (see claims 16 and 19, see page 28). The document does not teach the use of buffers as the solvent however with a pH of at least 8.5.
However, US Patent 8,093,230 teaches that Mesna solutions with a buffer such as phosphate are readily prepared in the art (see col. 3, lines 5-10). The document also describes the advantages of using a buffer in preparing Mesna solutions such as improved stabilization (see col. 4, lines 60-65). Thus, based on the well documented advantages of using buffers in preparing stable Mesna solutions, one skilled in the art would have been motivated to employ a buffer as the solvent in the process of making Mesna solutions described in WO 2014/180902. Therefore, the claimed process would have been considered obvious. In reference to the buffer pH is at least 8.5, this would fall under routine optimization since adjusting the pH of buffers is well disclosed in the art using certain chemical agents such as what is described at col. 3 line 10 of patent ‘230. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).




Conclusion


No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624